DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 and 12/7/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the plurality of regions".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0296060 A1 OH.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 12.
3:	As for Claim 2, OH teaches in Figures 1, 2, 3A and 3B and teaches in Paragraphs [0031, 0032, 0035, 0041-0053]  wherein the pixel array includes a plurality of image regions each including a plurality of the pixels, and at least one of the photoelectric converter (PD), the charge holding section (FD), or the charge transfer section (TG) in each of the plurality of the pixels in one of the plurality of image regions is arranged symmetrically to the at least one of the photoelectric converter (PD), the charge holding section (FD), or the charge transfer section (TG) in each of the plurality of the pixels in another of the plurality of image regions.
4:	As for Claim 3, OH teaches in Paragraphs [0048, 0077 and 0079] and depicts in Figure (3A, 10 and 11B) wherein the plurality of image regions is adjacently arranged along a line passing through the optical center with respect to the incident light.
fdi5:	As for Claim 4, OH teaches in Paragraphs [0048, 0077 and 0079] and depicts in Figure (3A, 10 and 11B) wherein the plurality of image regions is adjacently arranged along a plurality of the lines each passing through the optical center with respect to the incident light.

6:	As for Claim 7, OH teaches in Paragraphs [0068] and depicts in Figure 7A wherein a boundary of the plurality of image regions has a shape different from a linear shape (region of SP near 20).
7:	As for Claim 8, OH teaches in Paragraphs [0068] and depicts in Figure 7A wherein the boundary (SP) has an irregular shape having convex and concave portions (region of SP near 20), the convex or concave portion being provided for each pixel.
8:	As for Claim 9, OH teaches in Paragraphs [0068] and depicts in Figure 7A wherein the boundary (SP) has a shape having convex and concave portions (region of SP near 20) and being formed on a basis of a specified regulation (inherent since the specified regulation is not defined in the claim), the convex or concave portion being provided for each pixel.
9:	As for Claim 10, OH teaches in Paragraphs [0072] and depicts in Figure 7A wherein each of the plurality of the pixels further includes an on-chip lens (60) that collects the incident light into the photoelectric converter (PD).
10:	As for Claim 11, OH teaches in Paragraphs [0072] and depicts in Figure 7A wherein the on-chip lens (60) is arranged in a state of being shifted with respect to the photoelectric converter (PD) according to an incident angle of the incident light.
11:	As for Claim 12, OH teaches in Figures 1, 2, 3A and 3B and teaches in Paragraphs [0031, 0032, 0035, 0041-0053] An image-capturing apparatus, comprising: an imaging device that includes a pixel array that includes a pixel including a photoelectric converter (PD) that generates a charge depending on incident light, a charge holding section (FD) that holds the generated charge, and a charge transfer section (TG 1-3) that transfers the generated charge to the charge holding section (FD), the pixel 
12:	As for Claim 13, OH teaches in Paragraphs [0012 and 0035] and depicts in Figure 1 wherein the processing circuit (image signal processor) performs processing of generating a new image signal on a basis of an image signal of the pixel arranged near a boundary of the plurality of regions. OH teaches processing image data from all regions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13:	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0296060 A1 OH in view of US 2011/0234836 A1 Machida.
14:	As for Claim 6, OH teaches an image sensor having pixels having a transfer transistor to a charge storage section (FD). However, OH does not teach the use od a second charge storage section and transfer section in each pixel. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first and second charge storage and transfer sections as taught by Machida in the pixels of OH in order to make the levels of the reset noise (or, strictly speaking, the kTC noise) uniform for all unit pixels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 18, 2022